Name: Council Implementing Regulation (EU) 2018/566 of 12 April 2018 implementing Article 9 of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: European construction;  international affairs;  international trade;  civil law;  Africa;  defence
 Date Published: nan

 13.4.2018 EN Official Journal of the European Union L 95/9 COUNCIL IMPLEMENTING REGULATION (EU) 2018/566 of 12 April 2018 implementing Article 9 of Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2005, the Council adopted Regulation (EC) No 1183/2005. (2) Further to the review of the autonomous restrictive measures laid down in Article 2b of Regulation (EC) No 1183/2005, statements of reasons relating to two persons should be amended. (3) Annex Ia to Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex Ia to Regulation (EC) No 1183/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 April 2018. For the Council The President T. DONCHEV (1) OJ L 193, 23.7.2005, p. 1. ANNEX The entries concerning the persons listed below are replaced by the following entries: 10. Alex Kande Mupompa, Former Governor of Kasai Central a.k.a Alexandre Kande Mupomba; Kande-Mupompa. DOB: 23.9.1950. POB: Kananga (DRC). DRC passport number: OP 0024910 (valid: 21.3.2016  expiry: 20.3.2021). Address: Messidorlaan 217/25, 1180 Uccle, Belgium DRC and Belgian nationalities. As Governor of Kasai Central until October 2017, Alex Kande Mupompa has been responsible for the disproportionate use of force, violent repression and extrajudicial killings committed by security forces and the PNC in Kasai Central from August 2016, including killings on the territory of Dibaya in February 2017. Alex Kande Mupompa was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 12. Lambert Mende, Minister of Communications and Media, and spokesperson of the Government a.k.a Lambert Mende Omalanga. DOB: 11.2.1953. POB: Okolo (DRC). Diplomatic passport number: DB0001939 (issued: 4.5.2017  expiring: 3.5.2022). DRC nationality. As Communications and Media Minister since 2008, Lambert Mende is responsible for the repressive media policy applied in DRC, which breaches the right to freedom of expression and information and undermines a consensual and peaceful solution towards elections in DRC. On 12 November 2016, he adopted a decree limiting the possibility for foreign media outlets to broadcast in the DRC. In breach of the political agreement settled on 31 December 2016 between the presidential majority and opposition parties, broadcasts of a number of media outlets remained cut off for several months. In his capacity as Communications and Media Minister, Lambert Mende is therefore responsible for obstructing a consensual and peaceful solution towards elections in DRC, including by acts of violence, repression or inciting violence, or by undermining the rule of law. 29.5.2017